Citation Nr: 0906939	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from November 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 Rating Decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 10 
percent evaluation for rheumatoid arthritis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last examined regarding the nature and 
severity of his rheumatoid arthritis in September 2005.  It 
is noteworthy that the examiner did not review the claims 
file prior the examination.  More importantly, in the 
examination report, the examiner failed to indicate what 
aspects of the Veteran's joint pain were related to his 
service-connected rheumatoid arthritis, and what aspects of 
the pain were related to his non-service-connected 
osteoarthritis or other diseases.  

A new examination must be performed, with complete review of 
the claims file, in order to specifically identify the nature 
and severity of disability due to the Veteran's service-
connected rheumatoid arthritis.  In the examination report, 
it is requested that the examiner specifically determine 
whether the Veteran's joint pain (at each joint impacted) is 
related to rheumatoid arthritis, or whether it is more 
closely related to his other conditions.  The examiner should 
provide a full and complete rationale for all opinions 
expressed.

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained. 

The Board also notes that while VA sent notice required by 
the Veterans Claims Assistance Act of 2000 (VCAA) to the 
Veteran in August 2004, this notice was inadequate, as it did 
not inform the Veteran of the need to show the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Proper VCAA 
notice must be provided to the Veteran prior to further 
adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the AOJ should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are fully 
met.

2.  The AOJ should enlist the assistance 
of the veteran to ascertain whether there 
remains outstanding any records of 
pertinent medical treatment.  If so, 
copies of such records should be obtained 
and added to the claims file.

3.  After steps one and two are 
accomplished, and sufficient time has past 
to allow any additional records to be added 
to the claims file, the AOJ should schedule 
a VA examination to ascertain the nature 
and severity of the Veteran's rheumatoid 
arthritis.  The Veteran's claims file, as 
well as the Veteran's medical chart, must 
be reviewed in conjunction with the 
examination.  The doctor should examine the 
Veteran, perform all necessary tests, and 
thoroughly describe the severity of the 
Veteran's rheumatoid arthritis.  The 
examiner should describe what aspects of 
the Veteran's joint pain are related to his 
rheumatoid arthritis, and what aspects of 
his joint pain are related to other 
conditions or diseases.  A full and 
complete rationale for all opinions 
expressed is required.

4.  Thereafter, the AOJ should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

